DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-3, 6, 7, 9-18, 20, 23-29
Withdrawn: 
NONE
Rejected:
1-3, 6, 7, 9-18, 20, 23-29
Amended: 
1, 15
New: 
27-29
Independent:
1


Claim Interpretation
Claims 1 and 20 recite the term “quality index”.  This meaning of this term is defined in the specification at [0017].

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):


5.	Claim 6 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, which is dependent on claim 1, refers to a broader amount of Mg than amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


8.	Claims 1-3, 6, 7, 9-18, 20, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0355908).
Yoshida teaches an Al-Si die casting alloy comprising:

cl. 1
dependent cl.
Yoshida
Si
6.5-8.9
≥7.25 (cl. 2)
≥8.0 (cl. 3) 
6.0-9.0
Mg
0.55-0.80
≥0.4 (cl. 6)
≤0.7 (cl. 7)
≥0.60 (cl. 23)
0.4-0.8
Cu
0.15-0.50
≥0.18 (cl. 9) 
≤0.35 (cl. 10)
0.25-1.0
Mn
0.30-0.80
≥0.35 (cl. 11)
≤0.65 (cl. 12)
≥0.40 (cl. 24)
≥0.45 (cl. 25)
≤0.6
Sr
0.005-0.040

≤0.01
Ti
-0.25
0.005-0.25 (cl. 13)
≤0.2
Fe
-0.30
≤0.2 (cl. 14)
≤0.15 (cl. 14)
0.08-0.25
Zn
-0.20

≤0.03
Impurities ea.
-0.10


Impurities total
-0.35

<0.2 total other elements


see Yoshida at abstract, [0011], [0035], which overlaps the claimed ranges of Si, Mg, Mn, Sr, Ti, Fe, and Zn (independent claim 1, dependent claims 2, 3, 6, 7, 9-14, 21-25). Yoshida does not teach any elements excluded by the instant “consisting of” transitional phrase (claim 1). Yoshida teaches processing said alloy by foundry method of die casting [0010], and therefore meets the instant “3xx aluminum casting alloy” (claim 1), “shape cast product” (claim 15-18, 20, 
Concerning the amended limitation of quality index of at least 400 (claim 1), as well as dependent claim 20, Yoshida does not specify the term “quality index”. However, Yoshida teaches UTS and elongation that give a quality index (as defined above) for example 4 (which is very close to the instant ranges) of 445 (i.e. QI= UTS(MPa)+150*log(Elongation)= 289+150*log(11)= 445). Though said example does not meet the claimed Mg and Mn ranges, the broader ranges of Yoshida do overlap the claimed ranges. Further, it is reasonable to assert that because Yoshida teaches a broadly overlapping alloy (as well as close examples), processed by die casting into a foundry cast product, then substantially the same quality index is expected in the prior art as in the instant invention. 
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Because Yoshida teaches alloying ranges that substantially overlap the presently claimed alloying ranges, as well as properties (including quality index) that would reasonably be expected, it is held that Yoshida has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning dependent claims 2-3, 6, 7, 9-14, 21-25, Yoshida teaches alloying ranges that overlap or touch the boundary of the presently claimed ranges (see Table above for comparison).
Concerning claim 15, Yoshida teaches said Al-Si alloys are processed by die casting. Yoshida does not mention the presence of die soldering defects, and therefore meets the instant limitation.
Concerning claims 16-18, and 26, Yoshida teaches a TS up to 288MPa and elongation up to 9% (Fig. 1B), which meets the instant minimums.
Concerning claims 27-28, Yoshida teaches automotive parts can be formed out of said alloy [0003, 0080]. It would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Yoshida into a variety of automotive parts, such as a suspension part, because Yoshida teaches die casting automotive parts [0003, 0080], and that said alloy exhibits excellent strength properties (examples).

8.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0355908) as applied to claims above, further in view of “ASM Handbook Vol. 15: Casting” p 1009-1018.
Yoshida does not specify the thickness of the die cast Al-Si alloy part. However, “ASM Handbook Vol. 15: Casting” teaches the minimum thickness of die cast aluminum parts is 1.0-

Response to Amendment/Arguments
9.	In the response filed on 6/16/20, applicant amended claims 1 and 15, added new claims 27-29, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
The examiner agrees that the instant amendment overcomes the rejections in view of EP’966.
Applicant’s arguments with respect to the previous rejection of claims 1-3, 6, 7, 9-18, 20, 23-26 in view of Sainfort have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                               

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/24/2021